Name: COMMISSION REGULATION (EEC) No 1755/93 of 30 June 1993 establishing the prices fixed in ecus by the Council in the pigmeat sector and reduced as a result of monetary realignments during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 2. 7. 93 Official Journal of the European Communities No L 161 /47 COMMISSION REGULATION (EEC) No 1755/93 of 30 June 1993 establishing the prices fixed in ecus by the Council in the pigmeat sector and reduced as a result of monetary realignments during the 1992/93 marketing year whereas for the 1993/94 marketing year the basic price and the standard quality forpig carcases are fixed by Council Regulation (EEC) No 1 565/93 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments (2), as last amended by Regula ­ tion (EEC) No 1 330/93 (3), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes the list of prices and amounts fixed in ecus to be divided by a coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as amended by Regulation (EEC) No 1331 /93 (5), for the period 1 July 1993 to 30 June 1994 ; whereas Article 2 of Regulation (EEC) No 3824/92 provides for the resulting reduction in prices and amounts to be specified for each sector and the value of those reduced prices and amounts to be fixed ; HAS ADOPTED THIS REGULATION : Article 1 The basic price fixed in ecus by the Council for the period 1 July 1993 to 30 June 1994 in the pigmeat sector and reduced pursuant to Article 1 of Regulation (EEC) No 3824/92 shall be ECU 1 872 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 387, 31 . 12 . 1992, p. 29 . O OJ No L 132, 29. 5. 1993, p. 113. (4) OJ No L 57, 10 . 3 . 1993, p. 18 . 0 OJ No L 132, 29. 5. 1993, p. 114 . (6) OJ No L 154, 25. 6 . 1993, p. 38 .